Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jenae C. Gureff on 08/29/2022.
CLAIMS
Claim 1, line 1, currently reads
“Pump for high-density powder transfer, comprising a pump”
Claim 1, line 1, is amended to read
- -A pump for high-density powder transfer, comprising a pump - -

Claim 4, line 1, currently reads
“Pump for transferring powders according to claim 1, wherein”
Claim 4, line 1, is amended to read
- -The pump for transferring powders according to claim 1, wherein - -

Claim 5, line 1, currently reads
“Pump for transferring powders according to claim 4, wherein”
Claim 5, line 1, is amended to read
- -The pump for transferring powders according to claim 4, wherein - -

Claim 8, line 1, currently reads
“Pump for transferring powders according to claim 1, wherein”
Claim 8, line 1, is amended to read
- -The pump for transferring powders according to claim 1, wherein - -

Claim 9, line 1, currently reads
“Pump for transferring powders according to claim 1,”
Claim 9, line 1, is amended to read
- -The pump for transferring powders according to claim 1, - -


REASONS FOR ALLOWANCE
Claims 1, 4, 5, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a high-density powder transfer pump, comprising a pump body (110, fig 1), comprising four pumping chambers (111), a valve assembly (120), comprising four valves (122), a pneumatic circuit (150) for actuating the pumping chambers and a branch for actuating the valves (122), the pump further comprises four-stroke operation, each of said pumping chambers being in direct fluid connection with a corresponding valve, wherein said first valve and said second valve are in fluid connection, by means of a first connection duct, with a powder inlet duct for the inlet of powder into said valve assembly, and said third valve and said fourth valve are in fluid connection, by means of a second connection duct, with a powder outlet duct for the outlet of powder from said valve assembly.
Fulkerson (USPAP 2005/0158187) discloses a high-density powder transfer pump, comprising a pump body (414, fig 2b), comprising four pumping chambers (434, and 436), a valve assembly (416), comprising four valves (480, 481), a pneumatic circuit (fig 11) for actuating the pumping chambers and a branch for actuating the valves (fig 2b), each of said pumping chambers (434 and 436) being in direct fluid connection with a corresponding valve (480 and 481), wherein said first valve (480a) and said second valve (480b) are in fluid connection, by means of a first connection duct (duct in 498b), with a powder inlet duct (420) for the inlet of powder into said valve assembly, and said third valve (481a) and said fourth valve (481b) are in fluid connection, by means of a second connection duct (498a), with a powder outlet duct (420) for the outlet of powder from said valve assembly. However, Fulkerson does not disclose pumping chambers fluidically connected together in line in pairs or four stroke operation.
Simontacchi discloses a high-density powder transfer pump, comprising four pumping chambers (18-10a, 19-10a, 18-10b, and 19-10b, fig 1), a valve assembly (14 and 15), comprising four valves (14, 15, 14b, and 15b), a pneumatic circuit for actuating the pumping chambers and a branch for actuating the valves (circuit connected thru 31), each of said pumping chambers (434a,b and 436a,b) being in direct fluid connection with a corresponding valve, wherein said first valve and said second valve are in fluid connection. However, Simontacchi does not disclose four stroke operation.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). 
Due to these reasons, applicant’s persuasive arguments of 12/16/2021, and the fact that amended claim 1 corresponds with allowed claims in applicant’s corresponding European and Chinese patent applications, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746